OFFICE        OF   THE     ATTORNEY   GENERAL   OF   TEXAS




Bonorbblo      0.   J.   Wild.
Couuty Auditor
meter county
Corpus      Christi,     Tsxbs




                                                      ion a? this deprpt-
ment on the above etated             Q                n reosived.




               Cenm~,  bnd hbvm    bn assessed valub-
               tion in lxcea11of twenty ml.llion
               (20,000,000.00) &~lbPs,   bOOOPding  t0
               the lart pmoedlng approved tax roll
               of such oountp, the maximum amount
               alloved ruch officers bs sblarltts, aar
               be inaPeb6Od one (1s) per cent for each
               one million ()1,000,000.00) dollars
Honorbble C. J. Wilde, Page 2


             VblU&tiOn or fraotional part thereof,.
             in excess of said Twenty Million
             ()20,000,000.00) Dollar6 valuation
             over and bbovs the maximum mount al-
             loved suoh offiosr under laws existing
             on August 24, 1935.'
           'Inasmuch as Rueces County due to an In&ease
     in population steps out of the class mentioned in
     the bbove quotbtlon, this office would liks to know
     on what ba8I6 a Fee Ofilcer's Sblary could.be paid
     after  the census had beoome offlaial. Ths vblua-
     tlon of lfueossCounty for 1939 and blso  1940 will
     be In excess of $~~,oo&:;:ooo.oo,however, in view of
     the fact that ths populatfon will bs approximately
     93,000, could Ye after Deoelabsr 1 pby 6alari66 on
     the same basis as in the year 19a 0 until some offi-
     olbl autlon had been taken by the Legislature in
     the form of au Amsndment to the Artiale mentioned
     hereinabove,"
             Section 13 of AFtlo   39120, Vernon's Annotated
civil   Statutes,  reads In part as follov6r
              "The commIssioner6~ oourt In counties hav-
     ing a population of tventy thousbnd (20,000)
     Inhabitanta      or more,  blld 166s than one hundred
     and ninety thousand (190,000) Inhabitants bc-
     aording to the lbst prsaeding Federal Census,
     is hereby buthorleed bad it shall be its duty
     to fix the sblarl46 of bll the Sollovlng named
     officers, to-wit: sheriff, assessor        and odlleotor
     Of   tbX66,    county judge, oounty attorney, lnclud-
     lng orlrinal district attorneys and county bt-
     torneys who perform the duties of distrlot
     attorneys, dlstriot clerk, county clerk, treb-
     surer,      hide and bnlmrbl lnspeotor. Eaoh of said
     officsrs      shall bs paid in mnsy an annual SbbPy
     in tvelvs (12) equal ln6talli66nt6of not less
     than the total sum ebrned bs oompen6atlon by
     him in his offiaisl capaolty for the fiscal
     year 1935, and not more than the n~xlaum
     amount alloved such officer under lavs existing
     on Augu6t      24, 1935; provfdad that In counties
     hbvlng b populbtlon       of twenty thousbnd (20,000)
      and less than thirty-seven thous&d five hundred
Hoaorrblo 0. J. Wilde, P8g6 3


     (37,900) aoocwdiag to   the last p~aedlag   Federal
     & ~a euS,
            h a ti
                b r Vi,ng
                       U l66.66.d~1     WtiOll ia lX-
     60s~ of Fifteen clilllon(~15,000,00O.O0)~Dollmi,
     bIH$ord;(nltothelut~pproYed pMu6dlng tmcroll
     of sueb touaty the mmimimSmtxat~lloved Suah
     oftioom-u    ula~l.8  m7 be lnorusod OM (1s)
     =P 6-t    ra   oat oa6 wiii~n (~i,ooo,boo.oo)
     Doll&m w.ubtion or tnatloml
     lxuocs of said Fifteen Nillloa (E:Oi:%%O"
     D@llmr mllMtioaovw8ad~bovotbBmxlmm
           liiff0
     M iOUEt    StW
                  dhOm~OP S
                          WA&            Wk V6
                                             l*iStiB g
     oa August 24, 19x1 aad rovlded that la aouatios
     hwing a papul8tioa of tL rty-reven t&oumDd
     five htmdMd               1.66  than sixty    thou-
     sux! (60,000)           to tits lbst psra#llng
     mlonlC#asus,mld&ving6ause6red              vuwtian
     la OXI). of lwonty  Wllioa (~20,000,000.00)
     Dollrrs,boo~to        the lastpnowUag;p~*ad
     tax roll ot suoh oouaty, the mximm
     bV4d SW& Ofti~OPS   U  UbPiOS, my b
     we (l$) 90 ‘mat ior eMh Olw xillloa (
     Dol&M va1tlbtioaO? fwotioml part th4P6of, la
     0~00s of uld %!v*ntyI(illloa(~20rOOOSOO0.00)
     Dollms ~lJStlonovw6adbbovottbn8xlmm
     WUnt    rlbWd   SWh OffiGP tilldO?  bV6 SXiStiBg
     a~ August  24, 1935.6
           Awording to the 1930 Federr Oeasw, Bum.8 Oouaty
VU   w     there ~~ti66   b      CLp~titiC'&l      Of thbtJ-SOMa
thousand, iiva huad?sd           bad 1686 thbn sixty thouaud
(60,000) iabbitUit6, md had UI u8ess6d propex'tyvrluatloa
ia lXOSSS of tvsaty milliOn dollrrm ($20,000,000.00),         MooI’d-
lag to thap~ooodiag8ppovodturoll8             ot the oouaty. There-
to-,   the aboYe quoted portifm of so0t1c’n13, Arttale 39120,
SwPb,   vbs rppliocrbleto 8ueoes County, wkioh provided thrt
the abxlmum allow6 suoh offloor WI 8alarle8 right k lnerma-
od oae (19) pes oeat for ewh oae millioa doll&r6 (~1,000,000.00)
rrkntioa, or frvatioor1        thenot, ia lXOS66 & atid tvea-
t millloa dollws                      valustioa over'md *bow.
tie urximuaslloved SU6hOffi6eM Wider hV6           lx iStiS#  onA~@16t
24, 1935.

          If the report of tbe 1940 Fedoml Oea6us is offlol8lly
made beion January 1, 1941, mvl wid   report Shov6 ttmt Rueees
Haaorabk         0.   J.   WIldo,'Pqo 4


COWit      b6b
iahabI tMt6, then the Nwrs quo-d                    portion        of Wotlon         13,
Artlalr 39120, SUpr$ vhIah p8l’dtS                    Offi04PSr           S&&lSi86    to   b6
faa~ased oao per aent (1s) fm wh   on8 mlllioa (~l,OOO,OOO.OO)
Dollar8 vSlmtlon, OP fraotIorulp8rtthePoof Ia lxee66 of
said tvWymW.laa(~20,000,000.00     dolti   vUwtloaov8r
mulaowthe    maxlanm moat &llovea suah bfflaerr underlaw
lXfSt~oa August   24, 19X, vi11 not bo rpplIoab1.rto Bueaes


quoted  seotloa    of Artlo16 39l26j              pcavlded,        u      lbw6   itated,
the P66UltS     of the 1940 Cen8u8 m
                                  OffIal~llymdm by tku
dlreator of the Otxa8w kfon baawry l# 1941, Md that the
offIoor8 who MO 00       ted aa U baa-1  salwy buie should
be paid In waoy           aamnue18~lmyIntlm1v.eqWl
HU#lth.ly iartrlb8BtS            Of   IlOt 1688   t&l3    th@     tot&l     Sm   6amed
b8 corapoasation      by      them    La their
                                           offlalal oapbaity   for the
fiscal per            1935 8nd not more than the nxlmm     amount 8lloved
8uoh OffiMPS            utxlor 1~8 lxlstfng A-t    2k, 1935.

                 Tsusthgt&t           the for4golag fullyumvor8                  your In-
Qu-Y# w          rw=-